DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 21 March 2022 to the Non-Final Office Action dated 24 December 2021 is acknowledged.  
Amended claims, dated 21 March 2022 have been entered into the record.

Terminal Disclaimer
The terminal disclaimer filed on 21 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,234,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Note that US 11,234,971 issued in the 16/746,509 application which was cited by the Examiner in a provisional obviousness type nonstatutory double patenting rejection.

Examiner’s Response
The rejections set forth in the previous office action are overcome for the reasons stated in Applicant’s response.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a novel method of treating cancer as set forth in independent claim 1.  The method requires two steps: the first step “A” identifies a cancer patient for a combined treatment with both the GRM compound relacorilant and a cancer chemotherapy agent by administering relacorilant to a cancer patient and determining whether the administration decreases the expression of at least one gene in the patient and the second step “B” is a combined treatment with both the cancer chemotherapy agent and relacorilant to the identified patient.  
The closest prior art is represented by Pierce (WO 2016/141365) and/or Hunt (US20180280378, IDS). 
Pierce (WO 2016/141365) was cited in the previous office action, in an obviousness rejection of independent claim 1, as previously presented.  Applicant’s response persuasively argues that the present claims are distinct from the teachings of the Pierce reference.  In particular the reference does not teach or suggest the use of the GRM compound relacorilant and teaches higher levels of expression of a gene as a means for patient selection and not reduced levels.
The Hunt (US20180280378) reference teaches treating cancer through the use of a combination of relacorilant and an anticancer agent, see the examples and claims.  This is step “B” of the present claims.  The reference does not teach or suggest the step “A” administering relacorilant to identify patients where the expression levels of any gene(s) are reduced before administering the combination in step B to that particular subset of patients.  The reference at best only suggests for example at paragraphs 182-184 on page 16 that the expression levels of tumor specific genetic markers can be used to evaluate the effects of administration of the combination treatment on the tumor load of treated patients to determine efficacy of the treatment.  The use of expression levels to identify a subset of patients for treatment with the combination, as required in step “A” of independent claim 1, is not taught or suggested.
The present claims are allowable for at least these reasons.

Conclusion
	Claims 1 and 3-20 (renumbered claims 1-19) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625